UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7188


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JULIUS BROWN,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:00-cr-00100-WDQ-2)


Submitted:   February 13, 2012            Decided:   February 21, 2012


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julius Brown, Appellant Pro Se.           Barbara Slaymaker Sale,
Assistant United States Attorney,         Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Julius      Brown      appeals     the     district     court’s     order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of   sentence.        In    his    motion,     Brown   sought      the    benefit   of

Amendments      591   and    599    of   the    U.S.    Sentencing        Guidelines.

Amendments 591 and 599 became effective on November 1, 2000, and

were incorporated into the 2000 version of the U.S. Sentencing

Guidelines Manual, pursuant to which Brown’s Guidelines range

was calculated.         As such, he received the benefit of Amendments

591 and 599 at the time of sentencing in August 2001, and his

§ 3582(c)(2)      motion     was     properly     denied.          Accordingly,     we

affirm.     We dispense with oral argument because the facts and

legal    contentions       are    adequately     presented    in     the    materials

before    the   court      and    argument    would    not   aid    the    decisional

process.



                                                                             AFFIRMED




                                          2